Citation Nr: 1342504	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to an initial disability rating higher than 20 percent for residuals of a left tibia eminence fracture with medial meniscus tear, status post internal fixation and anterior cruciate ligament (ACL) repair, for the periods from March 18, 2005, to August 10, 2005, from December 1, 2005, to June 4, 2006, and from September 1, 2006, onwards.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to March 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for DDD of the lumbosacral spine ("low back disability") and for the residuals of a left tibia eminence fracture with medial meniscus tear, status post internal fixation and anterior cruciate ligament repair ("left knee disability"), and assigned an initial 10 percent rating for each disability retroactively effective from March 18, 2005.

During the pendency of this appeal, higher, but temporary, 100 percent ratings were assigned for the left knee disability for the periods from August 11, 2005, to November 30, 2005, and from June 5, 2006, to August 31, 2006, due to surgery necessitating convalescence.  38 C.F.R. § 4.30 (2013).  Upon termination of the temporary 100 percent ratings, the 10 percent rating for this left knee disability resumed.  So this appeal now only concerns the occasions when the Veteran did not have the highest possible 100 percent rating for this disability.

In December 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development.  Specifically, the Veteran was provided VA compensation examinations reassessing the severity of each disability.  Following completion of those examinations, the AMC granted a higher rating for his left knee disability, increasing the rating to 20 percent for the periods from March 18, 2005, to August 10, 2005, from December 1, 2005, to June 4, 2006, and since September 1, 2006.  A higher disability rating was not however awarded for the DDD affecting his low back.  Regarding his left knee disability, he has continued to appeal for even higher ratings, again, for the times when he did not have the highest possible rating of 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, both claims have been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's low back disability manifests as limited forward flexion of the thoracolumbar spine to 80 degrees, with mild symptoms of sciatic nerve involvement, including slightly reduces muscle strength, reduced deep tendon reflex, and subjective complaints of radiating pain.

2.  His left knee disability manifests as painful motion with frequent "locking" episodes, and with moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the low back disability, but the criteria are met for a separate 10 percent disability rating for associated symptoms tantamount to mild incomplete paralysis of the sciatic nerve.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5243, 8520 (2013).

2.  The criteria are not met for an initial rating higher than 20 percent for the left knee disability, but the criteria are met for a separate 20 percent disability rating for other associated impairment - namely, moderate recurrent subluxation and lateral instability - for the periods from March 18, 2005, to August 10, 2005, from December 1, 2005, to June 4, 2006, and from September 1, 2006, onwards.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257, 5258, 5259 (2013); VAOPGCPRECs 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)
	
The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, notice under section 5103(a) is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, here, because service connection was granted, VA's notice obligation concerning these claims has been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where the underlying claim for service connection has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any "downstream" elements of the claim, notably, as concerning the disability rating and effective date assigned).  In any event, the RO provided the Veteran with the notice required under the VCAA via letter mailed in May 2005, prior to the September 2005 grant of his service-connection claims.  Moreover, he was provided notice of the process of determining "downstream" disability ratings and effective dates in December 2007, and his claims were readjudicated in December 2008 and May 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial error regarding the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  The Veteran's VA treatment records have been obtained.  He also was provided VA compensation examinations in June 2005, March 2009, and January 2012, and the reports of these examinations contain the findings needed to address the applicable rating criteria.  Hence, these examinations are adequate for rating purposes such that he does not need to be reexamined.  38 C.F.R. §§ 3.327(a), 4.2.

The RO/AMC complied with the Board's December 2011 remand directives to schedule those most recent January 2012 VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Ratings

Since the Veteran's claims for increased disability ratings for his low back and left knee disabilities arise from his disagreement with the initial ratings assigned after service connection was granted, discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question had just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also later extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, else, this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. 
See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(1) and (a)(2).

Low Back Disability

The Veteran's low back disability is currently rated as 10-percent disabling under DC 5243, which applies to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2013).  IVDS is rated in one of two ways:  either under the General Rating Formula for Diseases and Injuries of the Spine, which takes into account limitation of motion, and which requires that neurologic abnormalities be rated separately; or, based upon the duration of incapacitating episodes, whichever results in a higher evaluation.  


Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine great than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235-5242 (2013).

The Formula for rating IVDS considers the number of incapacitating episodes during a 12-month period.  Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  A 10 percent rating is warranted for episodes having a total duration of at least one week but less than two weeks.  A 20 percent rating is warranted for episodes having a total duration of at least two weeks, but less than four weeks.  A 40 percent rating is warranted for episodes having a total duration of at least four weeks, but less than six weeks.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks.  Id.

In regards to neurologic manifestations, DC 8520 pertains to the sciatic nerve.  Under DC 8520, an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible in the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted for incomplete paralysis when the symptoms are severe with marked muscular atrophy; a 40 percent rating when the symptoms are moderately severe; a 20 percent rating when the symptoms are moderate; and, a 10 percent rating when the symptoms are mild.  See 38 C.F.R. § 4.124a , DC 8520 (2013). 

Turning to the evidence, during the June 2005 VA joint examination, the Veteran complained his low back pain occasionally shot into his buttock.  He was not then employed.  Forward flexion was to 85 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  He had pain and discomfort throughout the range.  His paraspinous muscle was slightly tender.  Senses and muscle strength were normal.  He walked with a limp.  Deep tendon reflex of the left knee was hypoactive.  

During an October 2006 pain consultation, the Veteran's peripheral pulses were intact.  He had a normal gait, and no muscle atrophy.  Muscle strength was 5/5 in both upper and lower extremities.  Complete range of motion measurements for his lumbar spine were not provided, but it was noted that "15 degrees [of forward flexion] reproduces pain...."  He had a positive straight leg raise, but sensation was intact, motor coordination was within normal limits, and his reflexes were all normal.  He was then working at Walmart.

During a January 2007 neurosurgery consultation, his physician did not recommend surgery to address the low back disability because the Veteran was not showing any symptoms of sciatica or leg pain as due to his low back disability.

During a January 2007 urology consultation, the Veteran complained of urinary incontinence.  Urodynamic testing did not show neurogenic bladder, and the physician's impression was sphincteric dysfunction.  His incontinence was also related to prostatitis or benign prostatic hyperplasia.  

In February 2007, the Veteran had an epidural injection, which he reported helped to relieve his pain.  He was prescribed three days of bed rest following this procedure.

In November 2007, the Veteran had a left lumbar facet injection to address his pain.  He was also provided with a back brace.

In February 2008, the Veteran complained that his back pain radiated down his left leg.  He denied having numbness, tingling, or bowel or bladder dysfunction.

During the March 2009 VA joints examination, he complained that his back pain has progressively increased since 2005, but he did not report any incapacitating episodes in the previous 12 months.  He complained of pain that radiated down his left leg, and said his pain flares up about once a week, but he was unsure of the cause.  Flare ups subsided after laying supine, taking Advil or diclofenac, and applying ice to his back.  He was then employed as a military contractor in a sedentary position.  His back pain prevented him from heavy lifting.  He had a normal gait.  During the examination, there was no tenderness to palpation of the midline lumbar or paraspinal muscles.  He could forward flex to 80 degrees, and extend to 30 degrees.  Left lateral flexion was to 20 degrees, and right lateral flexion and bilateral lateral rotation were each to 30 degrees.  His low back range of motion was not changed after repetition.  His lower extremities had normal sensation and strength.  Deep tendon reflexes were 0 at the left knee, but normal on the right knee and bilateral ankles.  

During the January 2012 VA spine examination, the Veteran reported that his back pain had increased since separation from service.  He complained of radiating pain down his left leg, and the examiner commented that left leg pain not been attributed to his low back disability.  The Veteran complained of flare ups, and said that when he has one, he generally cuts back on his activity level.  He said his pain increases as the day progresses.  He was able to flex forward to 90 degrees, with pain at 80 degrees; extend to 30 degrees, with pain at 30 degrees; laterally flex to 30 degrees in both directions, with pain at 30 degrees; and, laterally rotate to 30 degrees in both directions, with pain at 30 degrees.  His range of motion was not further limited by repetition, and his functional loss was attributed to pain.  His low back pain disability interfered with sitting, standing, and/or weight-bearing.  He did not have muscle spasm or guarding, and regularly used a back brace.  He complained of no incapacitating episodes in the previous 12 months.  The examiner opined that his work would be affected, in that he would need sedentary work that allowed for him to reposition himself frequently.  Prolonged sitting, standing, and walking cause increased pain.

During the January 2012 VA knee examination, the Veteran's left knee muscle strength was 4/5 for both extension and flexion.  

During the February 2012 VA peripheral nerves examination, the Veteran complained of numbness on the back of his left thigh, and pain in his left ankle, but no radiating pain.  He said that he has post-voiding dripping when his back hurts, and then some dripping after exercising, but not other sphincter complaints.  Muscle strength testing was normal, and he showed no atrophy.  Reflexes and senses were normal.  His gait was normal.  All of his lower extremity nerves were found to be normal.

Based on this collective body of evidence, the Board finds that the current 10 percent rating under DC 5243 is appropriate, but that a separate 10 percent rating is warranted for associated mild neurologic abnormalities under DC 8520.

The Veteran's ranges of motion throughout the pendency of his claim have always fallen within the range that would warrant just a 10 percent rating, even when taking into account where his pain starts.  38 C.F.R. § 4.59.  That is, he has always been able to forward flex well beyond 60 degrees, even with pain.  Pain itself does not constitute functional loss unless it affects the ability to function.  The only possible exception was in October 2006, when the record of his evaluation noted that pain was "reproduced" at 15 degrees of forward flexion.  The Board does not find that a higher or staged rating is appropriate as a result of this evidence, however, because the record does not suggest the Veteran was only able to flex to that point, or that pain prevented him from flexing any further than that point.  The record is unclear, but such an extreme loss of motion was not repeated at any point, and the Board finds the suggestion of 15 degrees of forward flexion to be an anomaly or  isolated finding.  The Board acknowledges his back pain, which has been described as constant, and that it results in functional loss.  His pain was never shown to reduce his forward flexion to 60 degrees or less, which is what would be required to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DCs 5235-43.  

The evidence does not show that he has muscle spasm or guarding that has resulted in an abnormal gait or an abnormal spinal contour, or that he has had incapacitating episodes due to his low back disability totalling more that two weeks in any 
12-month period since the claim initially was filed.  Id.

He has however shown neurologic abnormalities that can be attributed to his low back disability.  In June 2005, his deep tendon reflex for the left knee was hypoactive, and it was absent in 2009.  His muscle strength was 4/5 for extension and flexion in January 2012.  Although neurologic involvement was not always objectively observed, he has complained of radiating pain intermittently since the claim was filed, and in giving him the benefit of the doubt the Board concludes that a separate 10 percent rating under DC 8520 is warranted due to mild symptoms involving the sciatic nerve.  The Board does not find a higher 20 percent is warranted under DC 8520 because the symptoms have not resulted in moderate associated neurologic impairment.  At the time of his hypoactive and absent deep tendon reflex, sensation and muscle strength were normal; and, conversely, when his muscle strength was reduced, all other tests were normal.  He has not been shown to have an altered gait or to have any muscle atrophy.  Accordingly, his neurologic involvement is at most mild, and a separate 10 percent rating, though no higher, is warranted for this additional neurologic impairment.  38 C.F.R. § 4.124a, DC 8520.

Having said that, the Board does not find that the evidence supports a rating for urinary incontinence or bowel or bladder dysfunction, etc., as it has not been attributed to the low back disability (DDD).


Left Knee Disability

The Veteran's left knee disability is currently rated as 20-percent disabling under DC 5259, and for all periods when it was not rated 100-percent disabling due to his need for convalescence, including as a result of surgery.  This DC provides a 10 percent rating for symptoms as a result of removal of semilunar cartilage (meniscus).  His 20 percent rating is actually based instead on DC 5258, which provides this rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  See August 2012 Rating Decision.

At the June 2005 VA joints examination, it was noted the Veteran had undergone left knee surgery(arthroscopy) in June 2004, while still on active duty.  Following that surgery, he was prescribed a knee brace and directed to crutch-walk for two months.  He was still wearing the knee brace at the time of the VA examination, and complained that his knee continued to hurt.  Walking, standing, and climbing stairs provoked his knee pain, as well as cold and damp weather.  He had no incapacitating episodes and was able to bear full weight on his left side.  His left knee flexion was to 120 degrees, with full extension, and pain throughout.  The drawer test, Lachman test, and McMurray test were all positive, which are measures of instability and subluxation.

On August 11, 2005, the Veteran underwent reconstruction of his left ACL.  By August 26, 2005, so just two weeks later, he was noted to have regained full range of motion of this knee.

In June 2006, the Veteran underwent an arthroscopy and partial medial meniscectomy.

In October 2006, the range of motion of the left knee was "slightly reduced."  At an orthopedic appointment, he showed some anterior laxity, which was suggestive of rotational instability, and was fitted for a knee brace.  


At the March 2009 VA joints examination, it was noted the Veteran had not had any formal treatment on his left knee since 2006.  He complained of stiffness on a daily basis, but denied swelling or giving way.  He said his knee locked several times a day, and that the pain flares up after he is seated for about 3 hours, or after standing for more than 20 minutes.  It usually lasted about an hour after changing positions.  
He complained that his left knee affected his productivity because he had to frequently get up and walk around due to his knee locking after prolonged sitting.  In regards to his left knee, he could actively flex to 110 degrees, but he was grimacing in the end range.  Extension was full without pain.  After repetition, he was only able to actively flex to 100 degrees.  A drawer test was equivocal, without clear ligamentous instability.  The examiner commented that range of motion was limited by pain, and would likely be further limited by increased pain during a flare up.  

At the January 2012 VA knee examination, the Veteran complained of chronic recurrent knee pain that increases with increased activity and with cold or damp weather.  He complained that his left knee will lock occasionally after prolonged sitting, and that it will give way at times after prolonged standing.  He complained of flare ups after increased activity.  He could flex his left knee to 120 degrees, and there was no objective evidence of painful motion.  There was no limitation of extension, and no objective evidence of pain on extension.  His motion was not further limited by repetition, but he did have weakened movement and less movement than normal.  His left knee also interfered with sitting, standing, and weight-bearing.  Joint stability tests were normal, and he did not have patellar subluxation or dislocation.  The Veteran's meniscectomy in June 2006 was noted.  He regularly used a knee brace.  X-ray evidence confirmed arthritis and patellar subluxation in the left knee.  The examiner opined that his left knee disability would affect his ability to stand for a prolonged period, walk, climb, and squat, and that he would require sedentary work.


Based on this collective body of evidence, the Board does not find that a rating higher than 20 percent is warranted for the left knee disability at any time under consideration, irrespective of whether considering DC 5259 or 5258.  However, a separate rating under DC 5257 is warranted.

VA's General Counsel has held that a claimant may receive separate disability ratings for arthritis and instability of the knee under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704  (1998).  VA's General Counsel  further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran does show decreased motion.  His worst range-of-motion measurement was 100 degrees of flexion in March 2009, which still far exceeds the motion permissible for even the most minimum 0 percent (i.e., noncompensable) rating by 40 degrees.  See 38 C.F.R. § 4.71a, DC 5260, indicating this 0 percent rating requires flexion limited to 60 degrees.  Moreover, his extension always has been shown to be entirely full, so completely normal to 0 degrees and unaffected by pain.  38 C.F.R. § 4.71a, DC 5261.  Accordingly, a higher rating cannot be achieved through the codes pertaining to limited motion.  Nor is he entitled to separate ratings for limited flexion and extension, owing to his still entirely normal extension.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

The Board acknowledges his chronic pain, and it has been taken into consideration; however, pain has not functionally reduced his range of motion to less than 100 degrees of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59.

There equally is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, so DCs 5256, 5262, and 5263 simply do not apply.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran has some limitation of flexion, he still has knee motion in this direction, indeed, to at least 100 degrees; he also, as mentioned, continues to have entirely normal extension, so completely normal motion in the opposite direction to 0 degrees.  See 38 C.F.R. § 4.71, Plate II, indicating normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  The Veteran, therefore, still has a quantifiable range of motion.  His left knee resultantly is not, by definition, ankylosed.

The evidence however shows indication of subluxation and lateral instability.  Under DC 5257, which applies to "other" impairment of the knee, including recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight consequent impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  Objective testing showed subluxation or instability in 2005.  In 2006, his anterior laxity suggested instability, and he was given a brace.  In 2009, objective testing did not clearly show lateral instability, and in 2012 one objective test showed no subluxation or instability, while another objective test showed patellar subluxation.  These equivocal findings, when viewed in the light most favorable to him and his claim, as 38 C.F.R. §§ 4.3 and 4.7 require, would be considered positive findings.  

The Board therefore finds that his instability and subluxation warrant a separate 20 percent rating since there is moderate consequent knee impairment.  Because it has been present during each of the periods under consideration, it will apply to all periods where his disability is not already rated 100 percent.  He continues to wear a brace, but the evidence does not suggest that he has severe difficulty with instability or subluxation such that a higher 30 percent rating is warranted under DC 5257.

He has been additionally diagnosed with arthritis of his left knee, which would be rated under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, since involving the knee, as mentioned are DCs 5260 and 5261.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2013).  

Separate ratings under DCs 5257 and 5003 are permitted.  VAOPGCPRECs 23-97 and 9-98.  However, the Board does not find that a separate rating under DC 5003 is warranted.  The Veteran's current 20 percent rating under DC 5259, actually DC 5258, takes into account his pain.  Awarding him an additional and separate rating under DC 5003 for his painful motion would result in duplicate compensation for the same symptomatology, which is prohibited as "pyramiding."  38 C.F.R. § 4.14.

Total Disability Rating due to Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a derivative claim for a TDIU will be considered as "part and parcel" of the claim for benefits for the underlying disability.  But, here, the Veteran has not asserted that his low back or left knee disabilities cause him to be unemployable.  Further, there has been no evidence received suggesting either disability has led to incapacitating episodes longer than a three-day period.  Therefore, the Board finds that a claim for a TDIU has not been raised by him or reasonably by the record and, as such, need not be further addressed.

Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms (i.e., chronic pain, frequent locking of the knee, instability of the knee, limited motion of the knee and of the lumbosacral spine, and mild neurologic abnormalities) are contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular ratings for these disabilities.  The evidence, then, does not indicate his low back or left knee disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The mere fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Further, there is no evidence that either disability causes marked interference with employment or has resulted in frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has had surgery on his knee three times, and he was granted temporary total (i.e., 100 percent) ratings for convalescence for the surgeries that occurred after service connection.  There is no indication his surgery required him to remain in the hospital for any period of time after treatment.  Accordingly, as the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, or that either disability markedly affected his employment or required frequent hospitalization, referral for extraschedular consideration is not warranted.


ORDER

The claim of entitlement to an initial disability rating higher than 10 percent for the DDD of the lumbosacral spine under DC 5243 is denied.

However, a separate initial disability rating of 10 percent is granted under DC 8520 for the associated neurologic manifestations, subject to the statutes and regulations governing the payment of VA compensation.

The claim of entitlement to an initial disability rating higher than 20 percent for the residuals of the left tibia eminence fracture with medial meniscus teat, status post internal fixation and ACL repair under DC 5259, for the periods from March 18, 2005, to August 10, 2005, from December 1, 2005, to June 4, 2006, and since September 1, 2006, is denied.

However, a separate initial disability rating of 20 percent is granted under DC 5257 because of associated instability and subluxation, for all of the periods at issue, that is, from March 18, 2005, to August 10, 2005, from December 1, 2005, to June 4, 2006, and since September 1, 2006, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


